Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/459,509 filed on 06/12/2019 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 03/19/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Response to Amendment
In the instant amendment, claims 4-18 and 22-23 have been amended.


Allowable Subject Matter
Claims 4-5, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
US 2017/0089047 to Kovscek
[0064] FIG. 2 is a perspective view of an alternative embodiment of a flow monitoring device 101 of the present disclosure, with a sound isolating material 104 exploded to reveal a sound detector 103 connected to a housing 105 and mounted to a pipe. In this embodiment, the sound detector is not integrated within the housing 105, but instead is connected to the housing 105 by a wire, so that the housing may be placed at some distance from the area of the pipe 131 monitored. Such an arrangement can provide an advantage to the user where a pipe is in a hard-to-reach location, such as under a floor board or next to a wall, but still permits a the use of the present invention to observe fluid flow through the pipe 131. When prepared to observe fluid flow, the sound detector 103 is enveloped by sound isolating material 104 (As seen in FIG. 3) which can comprise of either sound blocking material, or sound absorbing material, or both. Sound isolating material 104 may be any material which lessens or prevents unwanted sounds from reaching the sound detector 103. However, in the present FIG. 2, the sound isolating material 104 is exploded to reveal the flow monitoring device 101 mounted to the pipe 131. A device interface 113 is provided on the housing 105. In the present embodiment, device interface 113 includes a light 115 and an audible alarm 110. Internal to the housing 105 of the 

US 2017/0064872 to Rogers
[0194] Data centres 300a, 300b and 300c have been constructed by installing partitions into a space in the existing building. The partitions are formed using a kit of parts consisting of metal girders and insulated steel panels. FIG. 24 shows a partially constructed data centre 300 according to this embodiment of the invention. A framework 400 built from the metal girders has been constructed in a space within a building. The space has a concrete floor. Wall panels 410 and ceiling panels 420 are attached to this framework. Panels including dampers (not shown) are positioned so as to line up with the intake and outlet holes in the exterior walls of the building. Ladder racks 430 are suspended above the ceiling panels 420 to support the cabling and other mechanical and electrical services that are provided to the racks. The panels are arranged to form a data centre having an air optimisation room, a plant room, a rack room, and an air supply corridor. The layout of the data centre is the same as in other embodiments of the invention. The rack room includes separate hot aisles and cold aisles in the same arrangement as in the other embodiments of the invention.

US 2012/0155027 to Broome
[0093] In still other embodiments, a shipping container as described herein may make use of both ambient air and an external supply of cooling water to accomplish cooling of the fluid in the closed loop. Ambient air could be used when the temperature of the ambient air outside the shipping container is sufficiently low to ensure the enough heat can be removed from the rack enclosures to prevent damage to the servers in the enclosures. If the ambient air temperature is too high, the cooling system could switch to an external supply of cooling water. Alternatively, if the ambient air temperature is too high, but there is no external supply of cooling water, a refrigeration system could be used to cool the fluid in the closed loop.

The prior art of record (Imwalle in view of Jacobi, Von, Kovscek, Rogers, and Broome) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claim 4-5, 8 and 11



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0233532 to Imwalle et al. (hereafter Imwalle) and US 2018/0142935 to Jacobi in further view of US 2008/0037241 to Von Der Brelie (hereafter “Von”).

As per claim 1, Imwalle discloses an appliance hub for use in an upper portion of an enclosure (FIGs. 1A; paragraphs 0065-0067 and 0076-0077: cooling unit 16 of an data server/room), the appliance hub comprising: 
a substrate configured to be positioned in an upper portion of an enclosure (paragraphs 0067-0069, 0076 and 0086: racks 15);
the climate control apparatus configured to regulate a temperature within the enclosure (FIG. 1A paragraphs 0067-0069); 
a plurality of fluid lines configured to provide fluid service and return to the climate control apparatus (in view of paragraph 0033 of the PGPUB specification “As used herein, “fluid” refers to one or both of a liquid (e.g., water, refrigerant, etc.) And a gas (air, conditioned air, etc.).” [Wingdings font/0xE0] Imwalle FIG. 1A paragraphs 0067-0069 discloses providing airflow and/or fluid/water and return to the cooling unit); and 
a plurality of electrical connections configured to provide electrical power and/or data to at least one of the climate control apparatus (paragraphs 0091-0092).
Imwalle does not explicitly disclose a climate control apparatus mounted on the substrate; a plurality of fluid lines connected to the substrate; a plurality of electrical connections connected to the substrate; one or more lighting elements configured to provide light within the enclosure; and a plurality of electrical connections configured to provide the one or more lighting elements.
Jacobi further discloses a climate control apparatus mounted on the substrate (paragraphs 0178-0179: “Trays within the vertical or horizontal rack system or separate racks or skids can house the pumping equipment, pump trim and hydronic specialties and accessory heat exchanger. Pumps with digital variable speed electrically commutated motors or VFDs react to open and closed valves and the associated refrigeration equipment to provide proper system pressure/flow.”); 
a plurality of fluid lines connected to the substrate (paragraphs 0178-0179: “Trays within the vertical or horizontal rack system or separate racks or skids can house the pumping equipment, pump trim and hydronic specialties and accessory heat exchanger. Pumps with digital variable speed electrically commutated motors or VFDs react to open and closed valves and the associated refrigeration equipment to provide proper system pressure/flow.”)
a plurality of electrical connections connected to the substrate (FIGs. 14 and 32; paragraphs 0121-0122, 0157 and 0159: a multiple power connections and wiring).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Jacobi into Imwalle’s teaching because it would provide for the purpose of a multi-module concept to build the racked structure from field assembled components similar to warehouse racking superstructure systems combining individual vertical and horizontal components with multiple trays (similar to pallets) to hold removable component assemblies (Jacobi, paragraph 0010).
Von further discloses one or more lighting elements configured to provide light within the enclosure (FIGs. 0039-0040); and 
a plurality of electrical connections configured to provide the one or more lighting elements (paragraphs 0026 and 0034-0035).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Von into Imwalle’s teaching and Jacobi’s teaching because it would provide fastening device for a light fixture or for several light fixtures with a seat groove in which a plug-in part of the light fixture or a power rail adapter can be inserted so as to connect the light fixture mechanically and electrically as well as from a data technology point of view to the power rail (Von, paragraph 0027).

As per claim 6, Imwalle does not explicitly disclose a connection interface mounted on the substrate, the connection interface including a plurality of electrical, data, air, and/or fluid connection ports.
Jacobi further discloses a connection interface mounted on the substrate, the connection interface including a plurality of electrical, data, air, and/or fluid connection ports (FIGs. 14 and 32; paragraphs 0121-0122, 0157 and 0159: a multiple power connections and wiring).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Jacobi into Imwalle’s teaching because it would provide for the purpose of a multi-module concept to build the racked structure from field assembled components similar to warehouse racking superstructure systems combining individual vertical and horizontal components with multiple trays (similar to pallets) to hold removable component assemblies (Jacobi, paragraph 0010).

As per claim 7, Imwalle does not explicitly disclose wherein the substrate comprises one or more conduits built into or onto the substrate, the one or more conduits configured to accommodate one or more fluid, air, electrical, and/or data connection structures.
Jacobi further discloses wherein the substrate comprises one or more conduits built into or onto the substrate, the one or more conduits configured to accommodate one or more fluid, air, electrical, and/or data connection structures (FIGs. 14 and 32; paragraphs 0121-0122, 0157 and 0159: a multiple power connections and wiring).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Jacobi into Imwalle’s teaching because it would provide for the purpose of a multi-module concept to build the racked structure from field assembled components similar to warehouse racking superstructure systems combining individual vertical and horizontal components with multiple trays (similar to pallets) to hold removable component assemblies (Jacobi, paragraph 0010).

As per claim 10, Imwalle discloses at least one of a sound level sensor, a motion sensor, an air quality monitor, a carbon dioxide sensor, a carbon monoxide sensor, a smoke detector, a light level sensor, a heat sensor (paragraphs 0065, 0070, and 0099-0100), a room temperature sensor (paragraphs 0065, 0070, and 0099-0100), a dewpoint sensor, and a humidity sensor (paragraphs 0065, 0070, and 0099-0100).




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Imwalle and Jacobi in further view of Von, as applied to claim 1, and further in view of US 2018/0220546 to Meldrum et al. (hereafter “Meldrum”).

As per claim 2, Imwalle does not explicitly disclose wherein the substrate is substantially planar.
Meldrum further discloses wherein the substrate is substantially planar (paragraph 0089).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Meldrum into Imwalle’s teaching, Jacobi’s teaching and Von’s teaching because it would provide the modular equipment chassis can help increase a density of, or number of, electronic appliances housed within a server rack, such as by improving the organization of enclosed electronic appliances within the server rack. The modular equipment chassis can allow for a single power supply module to power numerous electronic appliances, thereby removing a need for separate power supplies for each of the electronic appliances (Meldrum, paragraph 0008).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Imwalle and Jacobi in further view of Von, as applied to claim 1, and further in view of US 2016/0011067 to Rothstein et al. (hereafter “Rothstein”)

As per claim 3, Imwalle does not explicitly disclose wherein the substrate comprises one or more waves or bends.
Rothstein further discloses wherein the substrate comprises one or more waves or bends (paragraph 0086).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rothstein into Imwalle’s teaching, Jacobi’s teaching and Von’s teaching because it would provide the board structure is board's supporting substrate can accommodate this curve 110 and that the board's electrical features are not affected by this accommodation. As was indicated above, the appliance 100 remains in the curve 110 after installation, whereby fatigue associated with frequent board bending is not a factor (Rothstein, paragraph 0086).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Imwalle and Jacobi in further view of Von, as applied to claim 1, and further in view of US 2002/0011956 to Ito.

As per claim 9, Imwalle does not explicitly disclose a wireless signal generator connected to the substrate.
Ito further discloses a wireless signal generator connected to the substrate (FIG. 3; paragraphs 0034-0035).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ito into Imwalle’s teaching, Jacobi’s teaching and Von’s teaching because it would provide for the purpose of the internally accommodated circuit substrate is covered with the shield case, the portable wireless communication apparatus is configured so that a transmitting-receiving circuit and other various kinds of circuits mounted on the circuit substrate do not produce adverse influences on each other, an antenna and other appliances (Ito, paragraph 0035).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Imwalle and Jacobi in further view of Von, as applied to claim 1, and further in view of US 2008/0168841 to Matsuo.

As per claim 12, Imwalle does not explicitly disclose a sound-absorbing material mounted onto and/or into the substrate.
Matsuo further discloses a sound-absorbing material mounted onto and/or into the substrate (paragraph 0052: “the substrate 34 made of a glass epoxy substrate having the electrodes 38a and 38b printed on the top surface thereof and electrically connected to the electrodes 38a and 38b by pressing the pin terminals 36a and 36b into the through-holes is prepared. Then, the sound-absorbing member 40 made of felt is attached to the lower surface of the substrate 34 by an adhesive.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Matsuo into Imwalle’s teaching, Jacobi’s teaching and Von’s teaching because it would provide for the purpose of provide an ultrasonic sensor which provides less damping of vibration of a piezoelectric element, allows easy positioning of terminals at desired positions, and allows easy connection between the piezoelectric element and the terminals (Matsuo, paragraph 0013).


Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Imwalle and Jacobi in further view of Von, and further in view of US 2004/0117506 to Ito (hereafter Ito ‘506).

As per claim 13, it is a climate control system claim, which recite(s) the same limitations as those of claim 1. Accordingly, claim 14 is rejected for the same reasons as set forth in the rejection of claim 1.
Ito ‘506 further discloses a plurality of the appliance hubs (FIG. 1; paragraph 0027); and
a network of distributed servers hosted on the internet and configured to bilaterally communicate with the plurality of appliance hubs (FIG. 1; paragraph 0027).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ito ‘506 into Imwalle’s teaching, Jacobi’s teaching and Von’s teaching because it would provide for the purpose of provide the virtual-address-server information processing apparatus 50, the transmission-side information processing apparatus 60, and the reception-side information processing apparatus 70, which are connected to each other over a network 90, perform communications via the respective network controllers 3a, 3b, and 3c (Ito ‘506, paragraph 0027).

As per claim 14, Imwalle does not explicitly disclose at least one network hub configured to bilaterally communicate with one or both of the plurality of appliance hubs and the network of distributed servers.
Ito ‘506 further discloses at least one network hub configured to bilaterally communicate with one or both of the plurality of appliance hubs and the network of distributed servers (paragraphs 0026-0027 and 0033).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ito ‘506 into Imwalle’s teaching, Jacobi’s teaching and Von’s teaching because it would provide for the purpose of provide the virtual-address-server information processing apparatus 50, the transmission-side information processing apparatus 60, and the reception-side information processing apparatus 70, which are connected to each other over a network 90, perform communications via the respective network controllers 3a, 3b, and 3c (Ito ‘506, paragraph 0027).

As per claim 15, Imwalle discloses at least one of the following items of information to one or both of the at least one network hub and the network of distributed servers:
temperature data (paragraphs 0100, 0107 and 0106);
air composition data, including one or more of carbon dioxide levels, carbon monoxide levels, oxygen levels, smoke levels, and volatile organic compound levels;
occupancy levels within one or more specific enclosures;
humidity data; and
sound levels.
Ito ‘506 further discloses wherein the plurality of appliance hubs are configured to communicate at least one of the following items of information to one or both of the at least one network hub and the network of distributed servers (paragraphs 0026-0027 and 0033).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ito ‘506 into Imwalle’s teaching, Jacobi’s teaching and Von’s teaching because it would provide for the purpose of provide the virtual-address-server information processing apparatus 50, the transmission-side information processing apparatus 60, and the reception-side information processing apparatus 70, which are connected to each other over a network 90, perform communications via the respective network controllers 3a, 3b, and 3c (Ito ‘506, paragraph 0027).

As per claim 16, Imwalle discloses wherein the network of distributed servers is configured to automatically adjust operation of one or more of the climate control apparatuses (paragraphs 0100, 0107 and 0106), lighting elements, and the one or more valves in response to receipt of the at least one item of information (paragraphs 0100, 0107 and 0106).

As per claim 17, Imwalle discloses wherein one appliance hub is positioned above another appliance hub in a same enclosure (FIGs. 1).

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Imwalle, Jacobi, Von and Ito ‘506, as applied to claim 13, and further in view of US 2018/0027638 to Takacs.

As per claim 18, Imwalle does not explicitly disclose wherein machine learning is used to automatically adjust operation of one or more of the climate control apparatuses, lighting elements, and the one or more valves in response to receipt of the at least one item of information.
Takacs further discloses wherein machine learning is used to automatically adjust operation of one or more of the climate control apparatuses, lighting elements (paragraph 0042), and the one or more valves in response to receipt of the at least one item of information.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Takacs into Imwalle’s teaching, Jacobi’s teaching, Von’s teaching and Ito ‘506’s teaching because it would provide for the purpose of based on machine learning, the computers in the network learn to determine that specific environmental conditions (e.g. outside light levels going down, temperature changes) are indicative that a command may be sent to the lamp; accordingly, a processor sends a command to the lamp to switch to active mode. Based on machine learning, the computers in the network learn to determine that specific actions of the user (e.g. falling asleep, leaving a room or the home, turning on a TV, engaging in reading, talking to someone else) are indicative that a command is unlikely to be sent to the lamp; accordingly, a processor sends a command to the lamp to switch to standby mode (Takacs, paragraph 0042).

Claims 19 -23 are rejected under 35 U.S.C. 103 as being unpatentable over Imwalle and Jacobi in further view of Von, and further in view of US 2004/0216895 to Boyce et al. (hereafter “Boyce”)

As per claim 19, Imwalle discloses an appliance hub for use in an upper portion of an enclosure (FIGs. 1A; paragraphs 0065-0067 and 0076-0077: cooling unit 16 of an data server/room), the appliance hub comprising:
a substrate configured to be positioned in an upper portion of an enclosure (paragraphs 0067-0069, 0076 and 0086: racks 15);
the climate control apparatus configured to regulate a temperature within the enclosure (FIG. 1A paragraphs 0067-0069); 
a plurality of fluid lines connected to the substrate and configured to provide fluid service and return to one or both of the fire suppression apparatus and the climate control apparatus (in view of paragraph 0033 of the PGPUB specification “As used herein, “fluid” refers to one or both of a liquid (e.g., water, refrigerant, etc.) And a gas (air, conditioned air, etc.).” [Wingdings font/0xE0] Imwalle FIG. 1A paragraphs 0067-0069 discloses providing airflow and/or fluid/water and return to the cooling unit); and
a plurality of electrical connections configured to provide electrical power and/or data to at least one of the climate control module (paragraphs 0091-0092).
Imwalle does not explicitly disclose a climate control module mounted on the substrate; one or more lighting modules configured to provide light within the enclosure and mounted to the substrate; a fire suppression apparatus configured to suppress flames within the enclosure and mounted to the substrate; a plurality of fluid lines connected to the substrate; and a plurality of electrical connections connected to the substrate; a plurality of electrical connections configured to provide electrical power and/or data to at least one of the fire suppression apparatus, and the one or more lighting modules.
Jacobi further discloses a climate control module mounted on the substrate (paragraphs 0178-0179: “Trays within the vertical or horizontal rack system or separate racks or skids can house the pumping equipment, pump trim and hydronic specialties and accessory heat exchanger. Pumps with digital variable speed electrically commutated motors or VFDs react to open and closed valves and the associated refrigeration equipment to provide proper system pressure/flow.”); 
a plurality of fluid lines connected to the substrate (paragraphs 0178-0179: “Trays within the vertical or horizontal rack system or separate racks or skids can house the pumping equipment, pump trim and hydronic specialties and accessory heat exchanger. Pumps with digital variable speed electrically commutated motors or VFDs react to open and closed valves and the associated refrigeration equipment to provide proper system pressure/flow.”);
a plurality of electrical connections connected to the substrate (FIGs. 14 and 32; paragraphs 0121-0122, 0157 and 0159: a multiple power connections and wiring).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Jacobi into Imwalle’s teaching because it would provide for the purpose of a multi-module concept to build the racked structure from field assembled components similar to warehouse racking superstructure systems combining individual vertical and horizontal components with multiple trays (similar to pallets) to hold removable component assemblies (Jacobi, paragraph 0010).
Von further discloses one or more lighting modules configured to provide light within the enclosure and mounted to the substrate (FIGs. 0039-0040) and configured to provide electrical power and/or data to at least one of the one or more lighting modules (paragraphs 0026 and 0034-0035).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Von into Imwalle’s teaching and Jacobi’s teaching because it would provide fastening device for a light fixture or for several light fixtures with a seat groove in which a plug-in part of the light fixture or a power rail adapter can be inserted so as to connect the light fixture mechanically and electrically as well as from a data technology point of view to the power rail (Von, paragraph 0027).
Boyce further discloses a fire suppression apparatus configured to suppress flames within the enclosure and mounted to the substrate (paragraphs 0017 and 0019); and 
a plurality of electrical connections configured to provide electrical power and/or data to at least one of the fire suppression apparatus (paragraph 0012).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Boyce into Imwalle’s teaching, Jacobi’s teaching and Von’s teaching because it would provide the central computer system then receiving and analyzing the signals to determine the location of the fire in the structure and command the valves on at least one of the fire suppression fluid pipes associated with the location of the fire to open to release fire suppression fluid therethrough for extinguishing the fire at the electrical outlet, device, appliance and fixture at which it started (Boyce, paragraph 0012).

As per claim 20, Imwalle discloses one or more removable substrate portions configured to be removed from and attached to the substrate.
Jacobi further discloses one or more removable substrate portions configured to be removed from and attached to the substrate (FIGs. 14 and 32; paragraphs 0121-0122, 0157 and 0159: Racks are removable and re-attached).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Jacobi into Imwalle’s teaching because it would provide for the purpose of a multi-module concept to build the racked structure from field assembled components similar to warehouse racking superstructure systems combining individual vertical and horizontal components with multiple trays (similar to pallets) to hold removable component assemblies (Jacobi, paragraph 0010).

As per claim 21, Imwalle further discloses wherein each of the one or more removable substrate portions includes one or more lighting modules, climate control modules, or other electrical or fluid-delivery components.
Jacobi further discloses wherein each of the one or more removable substrate portions includes one or more lighting modules, climate control modules (FIGs. 14 and 32; paragraphs 0121-0122, 0157 and 0159), or other electrical or fluid-delivery components (FIGs. 14 and 32; paragraphs 0121-0122, 0157 and 0159).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Jacobi into Imwalle’s teaching because it would provide for the purpose of a multi-module concept to build the racked structure from field assembled components similar to warehouse racking superstructure systems combining individual vertical and horizontal components with multiple trays (similar to pallets) to hold removable component assemblies (Jacobi, paragraph 0010).

As per claim 22, Imwalle does not explicitly disclose wherein a vertical position of the one or more lighting modules is adjustable without removing the lighting module from the substrate.
Jacobi further discloses wherein a vertical position of the one or more lighting modules is adjustable without removing the lighting module from the substrate (paragraphs 0103-0105, 0107 and 0123).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Jacobi into Imwalle’s teaching because it would provide for the purpose of a multi-module concept to build the racked structure from field assembled components similar to warehouse racking superstructure systems combining individual vertical and horizontal components with multiple trays (similar to pallets) to hold removable component assemblies (Jacobi, paragraph 0010).

As per claim 23, Imwalle does not explicitly disclose one or more hangers attached to the substrate and configured to attach to a ceiling of the enclosure.
Jacobi further discloses one or more hangers attached to the substrate and configured to attach to a ceiling of the enclosure (paragraphs 0104, 0143 and 0163).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Jacobi into Imwalle’s teaching because it would provide for the purpose of a multi-module concept to build the racked structure from field assembled components similar to warehouse racking superstructure systems combining individual vertical and horizontal components with multiple trays (similar to pallets) to hold removable component assemblies (Jacobi, paragraph 0010).

Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Imwalle and Jacobi, Von and Boyce, as applied to claim 23, and further in view of US 2002/0141181 to Bailey.

As per claim 24, Imwalle does not explicitly disclose one or more cables connected to the substrate and configured to attach to the ceiling of the enclosure. 
Bailey further discloses one or more cables connected to the substrate and configured to attach to the ceiling of the enclosure (paragraph 0026). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Bailey into Imwalle’s teaching, Jacobi’s teaching, Von’s teaching and Boyce’s teaching because it would provide the rails are hung from the permanent ceiling by cables, and are preferably joined together so as to define a plurality of open, rectangular-shaped spaces into which the panels may be inserted and supported. Panels are preferably placed in the spaces defined by the rails so that the panels' first or lower surfaces face the floor of the room. In this way, the light emitted by the light elements is directed in a generally downward direction, thereby illuminating the room (Bailey, paragraph 0026).

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193